Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
The application has been amended as follows:

Please cancel claims 7,10-11,14-16, 18, 20-21.
Please rejoin claim 2.

Please replace claim 1 with the following

A method for detection of the frequency of T cells responding to a single or multiple antigenic peptide epitope(s), by fluorescent microscopy comprising: 
(a) coating a glass surface with an agent capable of binding an antibody, wherein the agent comprises poly-L-lysine,
(b) immobilizing on the glass surface of (a) an antibody that binds to a receptor on the T-cell surface without interfering with Ca2+ flux, wherein the antibody comprises the TS2/4 monoclonal antibody specific for Lymphocyte Function Associated Antigen 1  (LFA-1), to form a T-cell capturing  surface,
(c ) adding cloned or polyclonal T cells or gamma/delta T cells labeled with Ca2+ sensitive fluorophore to the T-cell capturing  surface of (b) to generate a continuous monolayer of the T cells on the glass surface, 
(d) taking a first image of the T-cell monolayer to determine a level of background fluorescence in every individual cell,
(e ) performing antigen stimulation of the T-cell monolayer comprising adding a single or multiple antigenic peptide epitope(s) or live target cells presenting potential antigenic peptide epitope(s) to the T-cell monolayer wherein the antigenic peptide epitopes are capable of binding  to MHC proteins expressed on the T-cell surface to form a peptide-MHC complex, 
(f) measuring the level of fluorescence in every individual T cell of the stimulated T-cell monolayer of (e), by taking a second image of the T-cell monolayer of (e), wherein an increase of intracellular fluorescence of individual cells  indicates T cells responding to the single or multiple antigenic peptide epitopes; and 
g) quantifying the frequency of responses of individual T cells to a single or multiple antigenic peptide epitopes by subtracting intracellular fluorescence of the first image measured prior to addition of said single or multiple antigenic peptide(s)epitopes from that acquired after the second image following addition of said single or multiple antigenic peptide epitope(s), wherein the number of individual T cells that exhibit fluorescence greater than background fluorescence are quantified to calculate the number of responding cells per the number of added cloned or polyclonal T cells.



Please replace claim 2 with the following:

Claim 2.  The method of claim 1, wherein the method further comprises measuring the kinetics of Ca2+ flux in the T cells that form the monolayer on the glass surface by  repeating step (f) over time to determine a kinetic curve. 

Authorization for this Examiner's Amendment for the condition of allowance was given in a telephone interview with Attorney D.L.Haas  on 9/1/2022.

Claims 1-2 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:  the instant claimed methods recite a distinct combination of active method steps that is free of the prior art.  It is noted that the claimed TS2/4 antibody is commercially available from at least ATCC. according to the specification at [0065].
The claimed invention recites an abstract idea: calculation i.e. data manipulation and is directed to a judicial exception.   However, the claim(s) include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited steps are not purely conventional or routine and meet subject-matter eligibility under 35 U.S.C. § 101 under Step 2B of the analysis. of subject-matter eligibility under 35 U.S.C. § 101.
A terminal disclaimer over co-pending application 16/612675 is acknowledged and approved. 
Pursuant to the procedures set forth in MPEP § 821.04(b), claim directed to different species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between species as set forth in the Office action mailed on 3/16/2020,  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641